Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/22 has been entered.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims   1, 4-5, 7, 9-10, 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing, U.S. Patent Application Publication No. 2019/0234013, alone, or in view of Allen, U.S. Patent Application Publication No. 2006/0020249.
Xing discloses a fabric structure which comprises a layer having hydrophobic areas formed by coating with a water repellant material and hydrophilic areas which are not coated with the water repellant material.  The hydrophobic areas can be surrounded by the hydrophilic areas or the hydrophilic areas can be surrounded by the hydrophobic areas. See paragraph 0009. The total area of the hydrophobic areas combined can be more or less than that of the total of all the hydrophilic areas combined.  See paragraph 0009; paragraphs 0066-0069.  The structure can comprise one or more additional layers bonded to the first layer.  See paragraphs 0012. The material can be formed into a garment.  See paragraph 0010.  The layers can be joined by stitching, bonding, adhesive, lamination or combinations of these.  See paragraph 0016.  Figure 3D shows a structure with multiple layers of fabric.    See paragraph 0049-0054.  Some embodiments have three fabric layers.  See paragraph 0090.   The hydrophobic coating can be in the form of geometric elements, lattices, circles, or other patterns, which can be uniform or non-uniform.  See paragraphs 0057-0058.  The fabrics can be woven fabrics.  See paragraph 0017.  The structure can comprise a hydrophobic coating on the opposite face.  See paragraphs 0009, 0017,  Suitable water repellant coatings include fluorochemicals, silicones, waxes, or other similar materials.  See paragraph 0086.  Substrates to be treated include woven, knit and nonwoven structures.  See paragraph 0086. 
Xing discloses that the hydrophobic layers can comprise a mesh layer, fabric layers, and foam layers.  See paragraph 0019.  Xing also discloses a three layer structure wherein a central layer which can comprise one of the hydrophobic layers can be present between a fabric comprising the coating and another fabric layer.  See paragraph 0054.    Since Xing teaches that the fabric layers can include woven or knit materials, it would have been obvious to have employed a tricot knit and or a mesh, (open weave fabric), since these are both well-known and conventional types of knit and/or woven fabrics. 
Xing does not clearly teach an embodiment as set forth in claim 1, having a first woven layer, a second nonwoven layer, and a third knit layer.
However, since Xing clearly teaches three layered fabrics, and teaches suitable fabrics include woven, knit and nonwoven structures, see paragraph 0086, it would have been obvious to one of ordinary skill in the art to have selected the different layers depending on what was desired in the final product and how it would be used.  For example, knit layers have inherent stretch and recover properties, nonwovens can provide loft and insulation, and woven fabrics have strength and a conventional fabric appearance.  Therefore, the person of ordinary skill in the art would have been able to select appropriate fabrics for the three layered fabrics in Xing depending on the properties and appearances desired in the final product.
With regard to the recitation of an interior surface and exterior surface of a garment, the structure of Xing in the three layer embodiment is capable of forming an interior surface and an exterior surface of a garment, wherein either face can be the interior face and the opposite face can be the exterior face.  The structure of Xing includes each of the claimed three layers.  How the panel is disposed in a garment is a statement of intended use.  Note that Xing discloses that the structure can be a garment.    Therefore, since the structure of Xing is a panel  in a garment and is capable of being used in the manner recited with particular layers oriented as an outer layer of the garment and others  as an inner layer of the garment, the structure of Xing meets the claims.  The garment of Xing is capable of meeting the claims in that it is capable of being worn inside out.  The way that the garment is disposed relative to a user, (interior versus exterior surface), is a statement of how the garment is to be used or worn.  The structure of Xing is capable of performing the intended use and thus satisfies these limitations.  
Additionally, in the alternative, while Xing is primary concerned with outerwear garments, Xing also teaches that the panel can be part of a diaper, which is also a garment.  See paragraph 0041. With a diaper there would be strong motivation to provide visual evidence that the diaper interior surface was wet,  as taught by the Allen reference, see abstract of Allen.  Thus, in the alternative, it would have been obvious in view of the teaching of Allen that it was known in the art to provide patterns on the exteriors of garments to indicate that the garment was wet and may need to be changed, to have provided a patterned surface while still maintaining a substantially hydrophobic outer surface, if a visible pattern was desired, such as to indicate exposure or saturation with moisture, to indicate that a change of garment was needed.  
With regard to the new claims 21-27, the non-indicator panel is interpreted to be a portion of the garment on the face with the combination of hydrophilic and hydrophobic areas which does not comprise the hydrophilic portions, since the hydrophilic portions are the portions that indicate wetness.  Xing teaches that the hydrophilic portions can be selectively disposed in the garment.  The areas which does not include the hydrophilic portions correspond to the claimed non-indicator panel.  For example, figures 5A and 5B show shirt where portions of the garment are free from the hydrophilic portions, which correspond to the claimed non-indicator panels.   Since the areas which are not hydrophilic in the structure of Xing are coated with a hydrophobic material, the coated areas are equated with the claimed non-indicator panel fully coated with a water-repellant coating.  Further, it would have been obvious to have provided structures which indicate moisture in those areas which were more likely to be exposed to moisture.    
Claims 6,  8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing, U.S. Patent Application Publication No. 2019/0234013 in view of Allen, U.S. Patent Application Publication No. 2006/0020249.  
Xing discloses a structure having hydrophobic and hydrophilic areas as set forth above. 
Xing does not clearly disclose that the pattern of the hydrophobic and hydrophilic areas becomes visible when exposed to moisture.
However, Allen teaches that coatings can be formed on absorbent articles and other garments wherein indicia become visible when exposed to moisture in order to serve as an indicator that the material is wet.  See abstract.
Therefore, it would have been obvious to one of ordinary skill in the art to have included color change materials in the hydrophobic coatings of Xing so that the non-coated areas would become visible in order to provide a visible indication that the material had become wet.
Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing, U.S. Patent Application Publication No. 2019/0234013, alone or in view of Allen and  in view of Taylor et al, U.S. Patent Application Publication No. 2004/0117923.
Xing discloses a structure as set forth above. 
Xing differs from the claimed invention because it does not disclose that one layer has a peach finish.
However, Taylor et al teaches that it was known to impart a peach finish to garments in order to make them have a soft hand.  See paragraph 0005.  
Therefore, it would have been obvious to have provided a peach finish on the garments of Xing in order to provide the wearer with a softer and more comfortable garment.
Applicant’s arguments filed 10/3/22have been fully considered but are not persuasive.  
Applicant argues that the terms “interior surface” and “exterior surface” denote an actual state of configuration that fundamentally ties the “interior surface” and/or the “exterior surface” to the physical characteristics of the claimed garment, so that these statements are not a statement of intended use but recite an actual state of configuration.  However, the material of Xing is capable of assuming the actual state of configuration by being turned inside out.  Further, how the layers of the triple layered structure are configured relative to a user of the garment are statements of intended use, because these limitations refer to how the garment will be worn.  The garment of Xing is also capable of being worn this way. Garments are capable of being worn “right side out” and “inside out”.  
Applicant argues that Xing teaches away from the claimed configuration.  However, Xing cannot teach away from the claimed configuration because it teaches the same three layer configuration.  Xing teaches that in use a different layer faces the user than in the instant invention, but the same three layers are present and the structure of Xing is capable of performing the intended use of the opposite face being the inner, user facing layer.  Further, as set forth above, Xing teaches that the garment can also be a diaper and the Allen reference teaches that it is helpful to provide visible indicators on the outer side of diapers to show moisture so that the diaper could be changed.
 Therefore,  a three layered garment can be worn with either outer surface facing the wearer or facing outwards.  Additionally, the rationale to maintain a wholly hydrophobic outer surface to hide perspiration stains would not be at all applicable to diapers, which are disclosed as one of the types of garments in which  the panel of Xing can be used. Allen teaches that a visual wetness indicator on an outer surface of a garment such as a diaper is desirable to provide information that the diaper is wet and needs changed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789